[exhibit105formofstockapp001.jpg]
Exhibit 10.5 MANNATECH, INCORPORATED 2017 STOCK INCENTIVE PLAN STOCK
APPRECIATION RIGHTS AWARD CERTIFICATE THIS IS TO CERTIFY that Mannatech,
Incorporated, a Texas corporation (the “Company”), has granted you (the
“Participant”) the following Stock Appreciation Rights (“SARs”) under its 2017
Stock Incentive Plan (the “Plan”), as follows: Participant:
_____________________________________ Participant’s Address:
_____________________________________ _____________________________________
Number of Shares: _____________________________________ Strike Price per Share:
$[●] Date of Grant: _____________________________________ Expiration Date:
_____________________________________ Vesting Commencement Date:
_____________________________________ Vesting Schedule: Anniversary of Vesting
Percentage of Commencement Date Shares Vested % % % % By your signature and the
signature of the Company’s representative below, you and the Company agree to be
bound by all of the terms and conditions of the attached Stock Appreciation
Rights Award Agreement and the Plan (both incorporated herein by this reference
as if set forth in full in this document). By executing this Certificate, you
hereby irrevocably elect to accept the SARs granted under this Certificate and
the related Stock Appreciation Rights Award Agreement and to receive the SARs
designated above subject to the terms of the Plan, this Certificate and the
Stock Appreciation Rights Award Agreement. Participant: Name: , an individual
Dated: _______________________________ Mannatech, Incorporated By: Title: Dated:
_______________________________



--------------------------------------------------------------------------------



 
[exhibit105formofstockapp002.jpg]
MANNATECH, INCORPORATED 2017 STOCK INCENTIVE PLAN STOCK APPRECIATION RIGHTS
AWARD AGREEMENT This Stock Appreciation Rights Award Agreement (this
“Agreement”), is made and entered into on the execution date of the Stock
Appreciation Rights Award Certificate (the “Certificate”) to which it is
attached, by and between Mannatech, Incorporated, a Texas corporation (the
“Company”), and the Participant named in the Certificate. Under the Company’s
2017 Stock Incentive Plan (the “Plan”), the Administrator has authorized the
grant to the Participant of the Stock Appreciation Rights under the terms and
subject to the conditions set forth in the Certificate, this Agreement and in
the Plan. Capitalized terms not otherwise defined in this Agreement have the
meanings ascribed to them in the Plan. NOW, THEREFORE, in consideration of the
premises and the benefits to be derived from the mutual observance of the
covenants and promises contained herein and other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the parties
hereto agree as follows: 1. Grant of Award. The Company hereby grants to the
Participant, as of the Date of Grant, the SARs for the Number of Shares
specified in the Certificate. The SARs will be exercisable at the Strike Price
from time to time on or before the Expiration Date specified in the Certificate,
subject to all of the terms and conditions of the Certificate, this Agreement
and the Plan. 2. Right to Exercise (a) Vesting. The Award will vest and become
exercisable according to the Vesting Schedule set forth in the Certificate. If
application of the Vesting Schedule causes a fractional Share to otherwise
become exercisable, the vested Shares will be rounded down to the nearest whole
Share for each vesting period except for the last period in the Vesting
Schedule, at which time the Award will become exercisable for the full remainder
of the unexercised SARs subject to the Award. (b) Exercise Period. Unless the
Award expires as provided in Section 3, the Award may be exercised after the
Date of Grant to the extent the Award has vested. The Award cannot be exercised
for fractional Shares. (c) Shareholder Approval. Notwithstanding anything in
this Agreement to the contrary, no portion of the Award will be exercisable at
any time before the Plan is approved by the Company’s shareholders. 3.
Expiration. The Award will expire at 12:01 am Central Time on the Expiration
Date set forth in the Certificate or earlier as provided in Section 4 below. 4.
Termination of Continuous Service. The right to exercise the Award is subject to
the following terms and conditions.



--------------------------------------------------------------------------------



 
[exhibit105formofstockapp003.jpg]
(a) Forfeiture of Unvested SARs. If the Participant’s Continuous Service is
terminated for any reason (including Participant’s death or Disability) other
than for Cause, the unvested portion of the Award will terminate at the close of
business on the date of termination of Continuous Service. (b) For Any Reason
other than Cause, Death or Disability. If the Participant’s Continuous Service
is terminated for any reason other than the Participant’s death or Disability or
by the Company for Cause, the Participant may exercise the Award to the extent
(and only to the extent) the Award is vested and exercisable at the time of such
termination, but only during the period ending on the earlier of (i) the date
three months following the termination of the Participant’s Continuous Service
or (ii) the Expiration Date, at the end of which period the Award will
immediately terminate and the unexercised SARs will cease to be exercisable. (c)
Death or Disability. If the Participant’s Continuous Service is terminated by
reason of the Participant’s death or Disability (or if the Participant dies
within three months after the date of termination of the Participant’s
Continuous Service for any reason other than for Cause), the Participant (or his
or her legal representative, executor, administrator, heir, or legatee, as the
case may be) may exercise the Award to the extent the Award is vested and
exercisable at the time of such termination, but only during the period ending
on the earlier of (i) the date 12 months following the termination of the
Participant’s Continuous Service or (ii) the Expiration Date, at the end of
which period the Award will immediately terminate and the unexercised SARs will
cease to be exercisable. (d) For Cause. If the Company, including any Affiliate,
terminates the Participant’s Continuous Service for Cause, then all of the
Participant’s rights under this Agreement will expire and the entire Award will
terminate, regardless of whether or to what extent vested, as of the beginning
of business on the date of termination of the Participant’s Continuous Service.
(e) Extension of Termination Date. Notwithstanding anything in this Agreement to
the contrary, if the exercise of the Award following the termination of the
Participant’s Continuous Service for any reason other than the Participant’s
death or Disability or by the Company for Cause would violate any applicable
federal, state or local law, then the Award will remain exercisable until the
earlier of (i) the date that is 30 days after the exercise of the Award would no
longer violate any applicable federal, state or local law or (ii) the Expiration
Date, at the end of which period the Award will immediately terminate and the
unexercised SARs will cease to be exercisable. 5. Manner of Exercise (a)
Exercise Notice. To exercise the Award, the Participant (or in the case of
exercise after the Participant’s death or incapacity, the Participant’s legal
representative, executor, administrator, heir or legatee, as the case may be)
must deliver to the Administrator a fully executed exercise notice and agreement
in the form attached hereto, or in any other form as approved by the
Administrator (the “Exercise Notice”). The Exercise Notice must set forth, inter
alia, (i) the Participant’s election to exercise the Award; (ii) the number of
Shares with respect to which the Award is being exercised; (iii) any
restrictions imposed on the Shares; and (iv) any representations, warranties or
agreements regarding the Participant’s investment intent and



--------------------------------------------------------------------------------



 
[exhibit105formofstockapp004.jpg]
access to information as the Company may require to comply with applicable
securities laws. The Award may be exercised by someone other than the
Participant on submission of documentation reasonably acceptable to the
Administrator verifying that the Person has the legal right to exercise the
Award. Notwithstanding anything herein to the contrary, to the extent the Award
has not been exercised as of the Exercise Date and has not been terminated under
Section 4, the unexercised SARs will automatically be exercised on the
Expiration Date and paid in accordance with Section 5(b). (b) Payment. On
delivery to the Administrator of a signed Exercise Notice, the Company will pay
the Participant the Appreciation Value of the SARs being exercised. The
“Appreciation Value” is equal to the product of the number of Shares for which
the Award is exercised multiplied by the difference between the Fair Market
Value per Share on the exercise date and the Strike Price. The Appreciation
Value will be divided by the Fair Market Value per Share on the exercise date to
determine the number of whole Shares to be distributed. Any fractional Share
will be paid in cash. (c) Tax Withholding. As a condition to the exercise of the
Award, before the issuance of Shares the Participant must pay or provide for any
applicable federal, state, or local tax withholding obligations of the Company
that may arise in connection with the payment of the Appreciation Value. In
addition to the Company’s right to withhold from any compensation paid to the
Participant by the Company, including any portion of the Appreciation Value that
is paid in cash, the Participant may provide for payment of withholding taxes in
full by cash or check or, if permitted by the Administrator, by one or more of
the alternative methods of payment described in the Plan. To the extent the
Appreciation Value is paid in cash (d) Issuance of Shares. Subject to the
Exercise Notice and withholding payment being in form and substance satisfactory
to the Administrator, the Administrator will cause a stock certificate to be
delivered to the Participant with respect to the Shares issued, subject to any
applicable federal securities laws restrictions, and will enter the
Participant’s name as shareholder of record with respect to the Shares on the
books of the Company. Participant acknowledges and agrees that Shares may be
issued in electronic form as a book entry with the Company’s transfer agent and
that no physical certificates need be issued. 6. Compliance with Laws and
Regulations. The exercise of the Award and the issuance and transfer of Shares
is subject to the Company’s and Participant’s full compliance, to the
satisfaction of the Company and its counsel, with all applicable requirements of
federal, state, local and foreign tax and securities laws and with all
applicable requirements of any securities exchange on which the Shares may be
listed at the time of issuance or transfer. The Participant understands that the
Company is under no obligation to register or qualify any Shares with the
Securities and Exchange Commission, any state or foreign securities regulatory
authority or any securities exchange to effect compliance. 7. Limitations on
Transfer. Except as the Administrator may otherwise authorize in writing in
accordance with the Plan and in its sole discretion, the Award may not be
transferred in any manner other than by will or by the laws of descent and
distribution and may be exercised during the lifetime of the Participant only by
the Participant or, in the event of the Participant’s



--------------------------------------------------------------------------------



 
[exhibit105formofstockapp005.jpg]
incapacity, by the Participant’s legal representative. The terms of the Award
will be binding upon the executors, administrators, successors and assigns of
Participant. 8. Privileges of Stock Ownership. The Participant will have none of
the rights of a shareholder with respect to any Shares underlying the Award
unless and until the Shares are issued to the Participant. 9. Restrictions on
Transfer of Shares (a) Securities Law Restrictions. Regardless of whether the
offering and sale of Shares under the Plan have been registered under the
Securities Act or have been registered or qualified under the securities laws of
any state or foreign jurisdiction, the Company at its discretion may impose
restrictions on the sale, pledge or other transfer of Shares (including the
placement of appropriate legends on stock certificates or the imposition of
stop-transfer instructions) if, in the judgment of the Company, such
restrictions are necessary or desirable to achieve compliance with the
Securities Act, the securities laws of any state or foreign jurisdiction, or any
other law. (b) Consent to Market Standoff. If an underwritten public offering by
the Company of its equity securities occurs, the Participant agrees not to sell,
make any short sale of, loan, hypothecate, pledge, grant any option for the
repurchase of, transfer the economic consequences of ownership, or otherwise
dispose or transfer for value or otherwise agree to engage in any of the
foregoing transactions with respect to any Shares acquired under this Agreement
without the prior written consent of the Company or its underwriters, for such
period of time from and after the effective date of the registration statement
as may be requested by the Company or the underwriters. In order to enforce the
Market Standoff, the Company may impose stop-transfer instructions with respect
to the Shares acquired under this Agreement until the end of the applicable
standoff period. If there is any change in the number of outstanding Shares by
reason of a stock split, reverse stock split, stock dividend, recapitalization,
combination, reclassification, dissolution or liquidation of the Company, any
corporate separation or division (including, but not limited to, a split-up, a
split-off, or a spin-off), a merger or consolidation, a reverse merger, or
similar transaction, then any new, substituted, or additional securities which
are by reason of the transaction distributed with respect to any Shares subject
to the Market Standoff, or into which the Shares thereby become convertible,
will immediately be subject to the Market Standoff. (c) Administration. Any
determination by the Administrator and its counsel in connection with any of the
matters set forth in this Section 9 will be conclusive and binding on
Participant and all other Persons. 10. No Right to Continued Service. Nothing in
this Agreement or the Plan imposes or may be deemed to impose, by implication or
otherwise, any limitation on any right of the Company and its Affiliates to
terminate Participant’s Continuous Service at any time.



--------------------------------------------------------------------------------



 
[exhibit105formofstockapp006.jpg]
11. General (a) Interpretation. Any dispute regarding the interpretation of this
Agreement must be submitted by the Participant or the Company to the
Administrator for review. The resolution of any dispute by the Administrator
will be final and binding on the Company and Participant. (b) Entire Agreement.
Each of the Plan and the Certificate are incorporated into this Agreement by
reference, and together with this Agreement constitute the entire agreement of
the parties and supersede all prior undertakings and agreements with respect to
the subject matter hereof. In the event of a conflict or inconsistency between
the terms and conditions of this Agreement, the Certificate and the Plan, the
Plan will govern. (c) Notices. Any notice required under this Agreement to be
delivered to the Company must be in writing and addressed to the Secretary of
the Company at its principal corporate offices. Any notice required to be
delivered to the Participant must be in writing and addressed to the Participant
at the address indicated on the Certificate or to such other address as the
Participant designates in writing to the Company. All notices will be deemed to
have been delivered: (i) on personal delivery, (ii) five days after deposit in
the United States mail by certified or registered mail (return receipt
requested), (iii) two business days after deposit with any return receipt
express courier (prepaid) or (iv) one business day after transmission by fax.
(d) Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding on and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement is binding on Participant and Participant’s
heirs, executors, administrators, legal representatives, successors and assigns.
(e) Governing Law. This Agreement is governed by and construed in accordance
with the laws of the State of Texas without giving effect to its conflict of law
principles. If any provision of this Agreement is determined by a court of law
to be illegal or unenforceable, then that provision will be enforced to the
maximum extent possible and the other provisions of the Agreement will remain
fully effective and enforceable. 12. Receipt and Acceptance. The Participant
acknowledges receipt of a copy of the Plan, the Certificate, this Agreement and
the prospectus dated [_________], 2017 covering the Shares reserved under the
Plan. The Participant has read and understands the terms of the Plan, the
Certificate and this Agreement, and agrees to be bound by their terms and
conditions. The Participant acknowledges that there may be adverse tax
consequences on exercise of the Award and that the Participant should consult a
tax advisor before exercising the Award.



--------------------------------------------------------------------------------



 
[exhibit105formofstockapp007.jpg]
STOCK APPRECIATION RIGHTS EXERCISE NOTICE AND AGREEMENT Participant: Date:
Mannatech, Incorporated 600 S. Royal Lane Suite 200 Coppell, TX 75019 Attention:
[Chief Financial Officer] To whom it may concern: 1. Stock Appreciation Rights.
I was granted Stock Appreciation Rights (the “SARs”) with respect to shares of
the common stock (the “Shares”) of Mannatech, Incorporated (the “Company”) under
the Company’s 2017 Stock Incentive Plan (the “Plan”), my Stock Appreciation
Rights Award Certificate (the “Certificate”) and my Stock Appreciation Rights
Agreement (the “Award Agreement”) as follows: Award Number:
______________________________ Date of Grant of Award:
______________________________ Number of Shares: ______________________________
Strike Price per Share: $ _____________________________ 2. Exercise of SARs. I
hereby elect to exercise the SARs to receive the Appreciation Value attributable
to the number of Shares indicated below, all of which are vested in accordance
with the Certificate and the Award Agreement: Number of Shares Exercised:
______________________________ 3. Tax Withholding. As a condition of exercise, I
authorize payroll withholding and otherwise will make adequate provision for the
federal, state, local and foreign tax withholding obligations of the Company, if
any, in connection with my exercise of the SARs. 4. Award Holder Information My
address is: ________________________________________________
________________________________________________ My Social Security Number is:
____________________________________



--------------------------------------------------------------------------------



 
[exhibit105formofstockapp008.jpg]
5. No Detrimental Activity. I hereby certify that I am in compliance with the
terms and conditions of the Plan and have not engaged in any Detrimental
Activity as defined in the Plan. 6. Acknowledgement. I acknowledge that I am
entitled to the Appreciation Value of the number of SARs with respect to which I
am exercising the Award, and that upon the exercise of the same, I will not be
entitled to any future Appreciation Value with respect to those SARs. I
understand that I am exercising my SARs pursuant to the terms of the Plan, the
Certificate and my Award Agreement, copies of which I have received and
carefully read and understand, and to all of which I expressly assent. This
agreement will inure to the benefit of and be binding on my heirs, executors,
administrators, successors and assigns. Signed,
__________________________________________ (Signature) Receipt of the above is
hereby acknowledged. Mannatech, Incorporated By: Title: Date:



--------------------------------------------------------------------------------



 